Case: 2:20-cv-06406-MHW-KAJ Doc #: 10 Filed: 01/07/21 Page: 1 of 1 PAGEID #: 97



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Haklmah Jabbar,

      Plaintiff,                                  Case No. 2:20-cv-6406

      V.                                          Judge Michael H. Watson

Judge James L. Graham,                            Magistrate Judge Jolson

      Defendant.

                             OPINION AND ORDER

      Magistrate Judge Jolson issued a Report and Recommendation ("R&R"),

recommending that the Court dismiss Plaintiffs pro se Complaint as frivolous or

malicious and barred by judicial immunity. R&R, ECF No. 6. Plaintiff has timely

objected. Obj., ECF No. 7.

      Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed

the R&R de nova. As there is no merit to Plaintiffs objections, they are

OVERRULED. The R&R is ADOPTED. The Court DISMISSES Plaintiffs

Complaint for the reasons stated in the R&R and CERTIFIES pursuant to 28

U.S.C. § 1916(a)(3) that any appeal of this Order would not be taken in good

faith. Accordingly, the Court DENIES Plaintiff leave to appeal in forma pauperls.

      The Clerk shall enter judgment accordingly and terminate this case.

      IT IS SO ORDERED.

                                   /s/Michael H. Watson
                                MICHAEL H. WATSON, JUDGE
                                UNITED STATES DISTRICT COURT
